Judgment unanimously affirmed. Memorandum: Defendant contends that the prosecutor’s explanation for exercising a peremptory challenge with respect to a prospective juror was a pretext for purposeful discrimination. We disagree. The prosecutor provided a race-neutral reason for challenging that prospective juror, a substance abuse counselor at a correctional facility (see, e.g., People v McArthur, 178 AD2d 612, lv denied 79 NY2d 950). The prosecutor’s comment on summation concerning the failure of defendant’s brother to testify was not improper; defendant’s brother would have been expected to provide material testimony to corroborate defendant’s version of the incident (see, People v Smith, 166 AD2d 385, 386, affd 79 NY2d 779; People v Ardale, 173 AD2d 307, 308, lv denied 78 NY2d 961). (Appeal from Judgment of Supreme Court, Monroe County, Sirkin, J. — Robbery, 1st Degree.) Present — Pine, J. P., Fallon, Doerr, Davis and Boehm, JJ.